UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: November 30, 2012 Vincent P. Corti AMCAP Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments AMCAP Fund® Investment portfolio November 30, 2012 unaudited Common stocks — 88.20% Shares Value HEALTH CARE — 20.31% Gilead Sciences, Inc.1 $ Biogen Idec Inc.1 Amgen Inc. St. Jude Medical, Inc. UnitedHealth Group Inc. Hologic, Inc.1 Forest Laboratories, Inc.1 BioMarin Pharmaceutical Inc.1 Endo Health Solutions Inc.1,2 Alexion Pharmaceuticals, Inc.1 McKesson Corp. Edwards Lifesciences Corp.1 Stryker Corp. Illumina, Inc.1 Zimmer Holdings, Inc. Thermo Fisher Scientific Inc. Abbott Laboratories Express Scripts Holding Co.1 Medtronic, Inc. Allergan, Inc. athenahealth, Inc.1 VCA Antech, Inc.1 Boston Scientific Corp.1 NuVasive, Inc.1 INFORMATION TECHNOLOGY — 17.04% Microsoft Corp. Oracle Corp. Texas Instruments Inc. Adobe Systems Inc.1 Apple Inc. Accenture PLC, Class A Google Inc., Class A1 Avago Technologies Ltd. Intuit Inc. Yahoo! Inc.1 FactSet Research Systems, Inc. Baidu, Inc., Class A (ADR)1 Trimble Navigation Ltd.1 Automatic Data Processing, Inc. eBay Inc.1 Itron, Inc.1,2 Autodesk, Inc.1 EMC Corp.1 Rovi Corp.1,2 Logitech International SA2 Samsung Electronics Co. Ltd. Maxim Integrated Products, Inc. Hewlett-Packard Co. Linear Technology Corp. MediaTek Inc. Visa Inc., Class A NetApp, Inc.1 KLA-Tencor Corp. Xilinx, Inc. CONSUMER DISCRETIONARY — 13.67% DIRECTV1 Comcast Corp., Class A Netflix, Inc.1,2 Time Warner Inc. Garmin Ltd. Johnson Controls, Inc. Time Warner Cable Inc. YUM! Brands, Inc. NIKE, Inc., Class B Harley-Davidson, Inc. Tractor Supply Co. Amazon.com, Inc.1 JCDecaux SA Kohl’s Corp. Big Lots, Inc.1,2 Texas Roadhouse, Inc.2 News Corp., Class A Lowe’s Companies, Inc. Weight Watchers International, Inc. DreamWorks Animation SKG, Inc., Class A1 British Sky Broadcasting Group PLC WPP PLC Nordstrom, Inc. ENERGY — 9.94% EOG Resources, Inc. Schlumberger Ltd. FMC Technologies, Inc.1 Baker Hughes Inc. Apache Corp. Southwestern Energy Co.1 Devon Energy Corp. Chevron Corp. Ultra Petroleum Corp.1 Transocean Ltd. BG Group PLC Range Resources Corp. INDUSTRIALS — 8.39% Precision Castparts Corp. Union Pacific Corp. United Parcel Service, Inc., Class B Dover Corp. Verisk Analytics, Inc., Class A1 CSX Corp. Serco Group PLC Polypore International, Inc.1,2 United Technologies Corp. Southwest Airlines Co. MITIE Group PLC2 Moog Inc., Class A1 General Dynamics Corp. Landstar System, Inc. Rockwell Collins, Inc. Danaher Corp. Norfolk Southern Corp. FedEx Corp. Iron Mountain Inc. Mine Safety Appliances Co. FINANCIALS — 5.86% Capital One Financial Corp. JPMorgan Chase & Co. PNC Financial Services Group, Inc. Arthur J. Gallagher & Co. American Express Co. Wells Fargo & Co. State Street Corp. BB&T Corp. Aon PLC, Class A Torchmark Corp. Cullen/Frost Bankers, Inc. Zions Bancorporation U.S. Bancorp East West Bancorp, Inc. CONSUMER STAPLES — 4.78% CVS/Caremark Corp. Green Mountain Coffee Roasters, Inc.1,2 Philip Morris International Inc. L’Oréal SA, non-registered shares Whole Foods Market, Inc. Costco Wholesale Corp. Altria Group, Inc. Colgate-Palmolive Co. PepsiCo, Inc. MATERIALS — 4.47% Celanese Corp., Series A2 AptarGroup, Inc.2 Praxair, Inc. Valspar Corp. Monsanto Co. Freeport-McMoRan Copper & Gold Inc. Barrick Gold Corp. TELECOMMUNICATION SERVICES — 1.51% Crown Castle International Corp.1 tw telecom inc.1 United States Cellular Corp.1 Telephone and Data Systems, Inc. MetroPCS Communications, Inc.1 MISCELLANEOUS — 2.23% Other common stocks in initial period of acquisition Total common stocks (cost: $16,510,663,000) Bonds & notes — 0.15% Principal amount ) FINANCIALS — 0.15% First Niagara Financial Group, Inc. 7.25% 2021 $ Total bonds & notes (cost: $31,220,000) Short-term securities — 11.47% Freddie Mac 0.13%–0.19% due 1/7–6/3/2013 U.S. Treasury Bills 0.11%–0.20% due 12/6/2012–6/27/2013 Fannie Mae 0.13%–0.18% due 12/5/2012–7/1/2013 Federal Farm Credit Banks 0.16%–0.22% due 1/7–7/18/2013 Federal Home Loan Bank 0.125%–0.22% due 1/2–7/17/2013 Coca-Cola Co. 0.17%–0.26% due 1/8–2/6/20133 General Electric Co. 0.13% due 12/3/2012 E.I. duPont de Nemours and Co. 0.14% due 12/13/20123 United Technologies Corp. 0.15% due 12/4–12/5/20123 Regents of the University of California 0.16%–0.17% due 12/17/2012–1/2/2013 Jupiter Securitization Co., LLC 0.16% due 12/5–12/12/20123 Google Inc. 0.14%–0.15% due 12/6/2012–1/4/20133 Private Export Funding Corp. 0.27% due 5/2/20133 John Deere Credit Ltd. 0.18% due 1/23/20133 Procter & Gamble Co. 0.16% due 2/19/20133 Total short-term securities (cost: $2,872,001,000) Total investment securities (cost: $19,413,884,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See table on the following page for additional information. 3Acquired in a transaction exempt from registration under section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt fromregistration, normally to qualified institutional buyers. The total value of all such securities was $365,471,000, which represented 1.46% of the net assets ofthe fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the ninemonths ended November 30, 2012, appear below. Value of Dividend affiliates at Beginning Ending income 11/30/2012 shares Additions Reductions shares ) ) Celanese Corp., Series A — $ $ Green Mountain Coffee Roasters, Inc.* — — Netflix, Inc. — — — Endo Health Solutions Inc. — — AptarGroup, Inc. — Polypore International, Inc.* — — Itron, Inc. — — — Rovi Corp. — — MITIE Group PLC — — Big Lots, Inc. — — — Logitech International SA — — Texas Roadhouse, Inc. — — Hologic, Inc.† — — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 2/29/2012; it was not publicly disclosed. †Unaffiliated issuer at 11/30/2012. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates supplied by one or more pricing vendors on the valuation date. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities When the fund’s investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’s board of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. In addition, the closing prices of equity securities that trade in markets outside U.S. time zones may be adjusted to reflect significant events that occur after the close of local trading but before the net asset value of each share class of the fund is determined. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’s board of trustees has delegated authority to the fund’s investment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’s board and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading.Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of November 30, 2012 (dollars in thousands): Investment securities Level 1* Level 2 Level 3 Total Assets: Common stocks: Health care $ $
